Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 8, 2014

                                       No. 04-14-00660-CV

                              IN THE INTEREST OF J.A.E., JR.,

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2011CVQ002377-C3
                            Honorable Jesus Garza, Judge Presiding


                                          ORDER
        The reporter’s record was due September 8, 2014, but it was not filed. On September 24,
this court notified the court reporter that the reporter’s record was late. The court reporter
responded to our notice by stating that the record has not been filed because appellant has not
paid or made arrangements to pay the reporter’s fee to prepare the record and that appellant is
not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court on or before October 20, 2014
that either (1) the reporter’s fee has been paid or arrangements satisfactory to the reporter have
been made to pay the reporter’s fee or (2) appellant is entitled to the record without prepayment
of the reporter’s fee. See TEX. R. APP. P. 20.1, 35.3(b). If appellant fails to file such proof within
the time provided, the court will only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court